MEMORANDUM **
Michael Roland Seaton appeals from the 120-month sentence imposed following his guilty-plea conviction to one count of conspiracy to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Seaton contends that the district court abused its discretion when it denied his request for a continuance to obtain a new lawyer at his sentencing hearing. A district court abuses its discretion if the denial was arbitrary and unreasonable. See United States v. Wills, 88 F.3d 704, 711 (9th Cir.1997). The district court did not abuse its discretion in denying the continuance because the relevant factors weighed against Seaton’s motion for a continuance, see United States v. Fowlie, 24 F.3d 1059, 1069 (9th Cir.1994), and Seaton cannot show prejudice by the denial, see Wills, 88 F.3d at 711.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.